10

11

12

13

14

15

16

17

18

19

20

21

22

Case 3:19-cv-05620-BHS Document 12 Filed 04/23/20 Page 1of5

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT TACOMA
JAMES STEWART, CASE NO. C19-5620 BHS
Plaintiff, ORDER DENYING PLAINTIFF’S
V. MOTION FOR A NEW TRIAL
AND GRANTING DEFENDANT’S
FRANCIS GEISSLER, et al., MOTION TO DISMISS
Defendants.

 

 

 

 

This matter comes before the Court on Plaintiff James Stewart’s (“Stewart”)
motion for a new trial, Dkt. 7, and Defendant Bryan Chushcoff’s (“Judge Chushcoff’)
motion to dismiss for failure to state a claim, Dkt. 10.' The Court has considered the
pleadings filed in support of the motions and the remainder of the file and hereby denies

the motion for a new trial and grants the motion to dismiss for the reasons stated herein.”

 

' Stewart’s complaint lists Bryan “Cushcoff.” Dkt. 1. The Court uses the spelling in
Judge Chuschcoff’s motion. Dkt. 10. Judge Chuschoff serves on the Pierce County Superior
Court for the State of Washington. /d. at 1.

? No pleadings were filed in opposition to either motion.

ORDER - |

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 3:19-cv-05620-BHS Document 12 Filed 04/23/20 Page 2 of 5

I. PROCEDURAL BACKGROUND

On July 8, 2019, Stewart filed a complaint against Defendants Dr. Francis
Geissler, Franciscan Hospital, Judge Bryan Chushcoff, Marti J. McCaleb, Floyd, Phluger
& Ringer, and Amber L. Pearce. Dkt. 1.

On August 13, 2019, Stewart filed a motion for a new trial. Dkt. 4. On October 8,
2019, the Court denied the motion, finding that Stewart had failed to provide any
authority for his position that the Court should order a new trial. Dkt. 6.

On January 24, 2020, Stewart filed a second motion for new trial. Dkt. 7.

On March 24, 2020, Judge Chushcoff filed a motion to dismiss for failure to state
a claim. Dkt. 10. Stewart did not respond. On April 16, 2020, Judge Chushcoff replied.
Dkt. 11.

Il. DISCUSSION
A. Motion for a New Trial

As stated in the Court’s prior order denying Stewart’s motion for a new trial,
Stewart has filed an earlier suit in this court seeking a new trial based on the same set of
facts. Dkt. 6. After the Court struck Stewart’s motions in that case and directed him not to
file any further pleadings, see Stewart v. McCaleb, C18-5407BHS (W.D. Wash. Apr. 16,
2019), Stewart filed his complaint in the instant case.

Stewart’s latest motion again fails to provide any authority for his position that the
Court should order a new trial. As the Court explained in Stewart’s prior case, “there was
no original trial in this Court such that the Stewarts can identify errors that may or could

be corrected by granting a new trial. See Fed. R. Civ. P. 59. To the extent the Stewarts

ORDER - 2

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 3:19-cv-05620-BHS Document 12 Filed 04/23/20 Page 3 of 5

request that this Court order a new civil trial in state court, they provide absolutely no
authority for such a drastic remedy of a federal court ordering a state court to rehear a
civil trial.” Stewart, C18-5407BHS (W.D. Wash. Oct. 22, 2018). The Court denies
Stewart’s current motion for a new trial for the same reasons.

B. Motion to Dismiss

Judge Chushcoff moves to dismiss arguing that Stewart’s claims against him are
barred by both res judicata and judicial immunity. Dkt. 10. The Court agrees with both
arguments. Further, Stewart did not respond to the motion, which the Court may construe
as an admission that the motion has merit. Local Rules W.D. Wash. LCR 7(b)(2).

In this case, as in the prior case, all of Stewart’s allegations against Judge
Chuschcoff appear to arise out of Judge Chuschcoff’s adverse rulings against Stewart in
his judicial capacity in the underlying state court litigation. As the Court found in the
previous suit, Judge Chuschcoff is entitled to judicial immunity for actions taken in his
judicial capacity. Stump v. Sparkman, 435 U.S. 349, 356 (1978) (“A judge is absolutely
immune from liability for his judicial acts even if his exercise of authority is flawed by
the commission of grave procedural errors.”); Stewart, C18-5407BHS (W.D. Wash. Aug.
15, 2018). Even Stewart’s apparently new (and speculative) allegations that Judge
Chushcoff was offered a bribe do not change that finding.’ “To foreclose immunity upon

allegations that judicial and prosecutorial decisions were conditioned upon a conspiracy

 

3 The complaint states “What did Judge Chushcoff have to gain by Filing a False Suit
against against [sic] the Plaintiff? The only thing that James can think of, is that Judge Chuschoff
was offered a large bribe by Dr. Geissler and that the offer was Probably In [sic] the
neighborhood of 20 million dollars.” Dkt. 1 at 5.

ORDER - 3

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 3:19-cv-05620-BHS Document 12 Filed 04/23/20 Page 4 of 5

or bribery serves to defeat” the policies underlying broad judicial and prosecutorial
immunity. Ashelman v. Pope, 793 F.2d 1072, 1078 (9th Cir. 1986). “As long as the
judge’s ultimate acts are judicial actions taken within the court’s subject matter
jurisdiction, immunity applies.” /d.

Moreover, Stewart’s claims against Judge Chuschoff are barred by res judicata.
Res judicata “bars all grounds for recovery that could have been asserted, whether they
were or not, in a prior suit between the same parties on the same cause of action.” Siegel
v. Fed. Home Loan Mortg. Corp., 143 F.3d 525, 528-29 (9th Cir. 1998) (internal
quotation omitted). The doctrine is applicable whenever there is “(1) an identity of
claims, (2) a final judgment on the merits, and (3) identity or privity between parties.”
Western Radio Servs. Co. v. Glickman, 123 F.3d 1189, 1192 (9th Cir. 1997). Regarding
the first factor, even if Stewart’s allegation that Judge Chuschoff “[filed] a [fJalse [s]uit”
against him is construed as referring to some action outside his judicial rulings, Stewart’s
current claims are the same and are based on the same nucleus of facts as the previous
action—the state court resolution of his medical malpractice claim as a deprivation of due
process. Regarding the second and third factors, this Court previously entered a final
judgment on the merits addressing Stewart’s claims against Judge Chuschoff. Stewart,
C18-5407BHS (W.D. Wash. Aug. 15, 2018). Therefore, the Court grants Judge
Chuschoff’s motion to dismiss because Stewart’s claims against Judge Chuschoff are
barred as a matter of law.

The legal shortcomings of Plaintiffs’ claim are not a matter that can be resolved by

amendment. Garmon v. Cty. of Los Angeles, 828 F.3d 837, 842 (9th Cir. 2016) (“A

ORDER - 4

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 3:19-cv-05620-BHS Document 12 Filed 04/23/20 Page 5of5

district court abuses its discretion by denying leave to amend unless amendment would
be futile or the plaintiff has failed to cure the complaint’s deficiencies despite repeated
opportunities.”). Because amendment would be futile, Stewart’s claims against Judge
Chuschoff are dismissed with prejudice and without leave to amend.

Ill. ORDER

Therefore, it is hereby ORDERED that Stewart’s motion for a new trial, Dkt. 7, is
DENIED, Judge Chushcoff’s motion to dismiss, Dkt. 10, is GRANTED, and Stewart’s
claims against Judge Chuschoff are DISMISSED with prejudice. The Clerk shall
terminate Judge Chuschoff as a defendant.

Dated this 23rd day of April, 2020.

a

BENJAMIN H. SETTLE
United States District Judge

 

ORDER - 5

 
